IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 196A19

                             Filed 28 February 2020

STATE OF NORTH CAROLINA
             v.
DAVID LEROY CARVER

      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, 828 S.E.2d 195 (N.C. Ct. App. 2019), reversing and remanding

an order entered on 9 February 2018 by Judge Wayland J. Sermons Jr. in Superior

Court, Beaufort County. Heard in the Supreme Court on 10 December 2019.


      Joshua H. Stein, Attorney General, by Douglas W. Corkhill, Special Deputy
      Attorney General, for the State-appellant.

      The Robinson Law Firm, P.A., by Leslie S. Robinson, for defendant-appellee.


      PER CURIAM.


      AFFIRMED.